DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 9/23/2020.
Claims 1-15 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2021 has been considered by the examiner.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. PLEASE NOTE: petition was filed on 9/23/2020. However, this petition was dismissed and decision was mailed on 10/29/2020. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2016/0278627 discloses methods of applying OCT angiography. In particular, methods of detecting, visualizing and measuring the extent of retinal neovascularization are disclosed. Further disclosed are methods measuring retinal nonperfusion area and choriocapillaris defect area. In other words, systems and methods for OCT angiography segmentation, visualization, and quantification to provide comprehensive information that a clinician could use to assess and manage a variety of ophthalmological pathologies are disclosed. Methods of using OCT angiography, to identify ocular pathologies by the abnormal presence of flow in layers that usually lack blood vessels or the absence of flow in normally vascular layers. US 11,080,850 discloses a glaucoma diagnosis method using a fundus image and an apparatus for the same. The glaucoma diagnosis method includes performing data amplification of generating multiple transformed images for an original fundus image based on a preprocessed image of the original fundus image, allowing multiple individual learning models of different types to be learned based on the multiple transformed images and generating a glaucoma determination model based on respective outputs of the learned multiple individual learning models, and diagnosing a class of glaucoma for the original fundus image based on the glaucoma determination model. US 8,705,826 discloses a two-dimensional retinal fundus image of the retinal fundus of an eye that is processed by optic disc segmentation followed by cup segmentation. Data derived from the optic disc segmentation (i.e. the output of the disc segmentation and/or data derived from the output of the optic disc segmentation step, e.g. by a smoothing operation, and data derived from the out-put of the optic cup segmentation (i.e. the output of the cup segmentation, and/or data derived from the output of the optic disc segmentation, e.g. by a smoothing operation are fed to an adaptive model which has been trained to generate from such inputs a value indicative of cup-to-disc ratio (CDR) of the eye. The CDR is indicative of glaucoma – this can be used to screen patients for glaucoma.
However, the cited art of record fails to teach, suggest or disclose the limitation/feature “collecting three-dimensional optical coherence tomography (3D-OCT) image data of the eye from an OCT system; obtaining an initial slab from the 3D-OCT image data, the initial slab having a predefined upper limit and a predefined lower limit and containing the pathology within the upper and lower limits; generating a reference map based on the pathology to be visualized, said reference map being generated from the 3D-OCT image data and containing maximum values in the en face locations where the pathology is located and minimum values in other background en face regions; optimizing the upper and/or lower limits of the initial slab using the reference map for the visualization of the pathology; generating a final slab based on the optimized upper and lower limits, wherein the en face projection of the final slab depicts the pathology with improved clarity; and displaying or storing the final slab or a further analysis thereof” recited in claim 1 and corresponding claim 12. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
See Drawing Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669